Citation Nr: 0629290	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected hypertension, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1972 to February 1975.

Service connection was granted for hypertension in a May 1976 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Boston, Massachusetts (the RO).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO, 
which continued the veteran's service-connected hypertension 
at 10 percent disabling.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Boston RO in June 2006.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not on appeal

In a January 2006 rating decision, the RO denied service 
connection claims for a bladder, kidney and urinary tract 
condition and a bowel condition.  To the Board's knowledge, 
the veteran has not disagreed with those decisions and they 
are therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].




REMAND

The file contains recent medical evidence consisting of blood 
pressure readings from the University of Massachusetts Blood 
Donor Center.  This evidence was not previously associated 
with the veteran's claims folder, and is relevant to the 
veteran's increased rating claim as it may indicate more 
severe symptomatology.

This evidence has not been considered by the RO, and though 
the undersigned Veterans Law Judge discussed submission of a 
waiver with respect to new evidence during the veteran's June 
2006 hearing, no waiver of initial RO consideration is 
currently of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2005); 
see also the June 2006 hearing transcript, page 11.  Without 
a written waiver of initial RO consideration with the 
submission of the additional treatment records, this case 
must be returned to the agency of original jurisdiction for 
readjudication.  See Disabled American Veterans v. Principi, 
327 F. 3d 1339 (Fed. Cir. 2003) [VA regulation allowing the 
Board to consider additional evidence without remanding case 
to the agency of original jurisdiction for initial 
consideration was invalid].

Additionally, it was suggested during the hearing that recent 
outpatient treatment records from the VA Medical Center 
(VAMC) in Jamaica Plain exist.  See the June 2006 hearing 
transcript, pages 9-10.  All recent treatment records, if 
existing, should be associated with the claims folder, as 
they could potentially affect the outcome of the issue 
currently on appeal.  See 38 U.S.C.A. § 5103A (West 2002).

Finally, the veteran has testified that his service-connected 
hypertension has worsened over the last couple of years.  See 
the June 2006 hearing transcript, 
page 3.  Review of the claims folder demonstrates that the 
veteran's most recent VA examination was in May 2004.  

The Board finds that a contemporaneous VA examination is 
warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected hypertension.  Any 
such records so identified should be 
obtained, to include records from the 
Jamaica Plain VAMC [dated after March 
2004], to the extent possible.  Any 
records so obtained should be 
associated with the veteran's VA 
claims folder.

2.  VBA should then schedule the 
veteran for examination in order to 
determine the current severity of the 
service-connected hypertension.  The 
veteran's VA claims folder should be 
forwarded to the examiner for review 
in connection with the examination.  
All indicated tests and studies should 
be performed.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
service-connected hypertension.  If 
the benefit sought on appeal remains 
denied, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



